DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In the 11th line “staked” was understood to mean “stacked”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sata US 2018/0099825 (“Sata”).
 	Regarding claim 1, Sata disclosed a sheet feeding device comprising: 
 	a stacking portion including a stacking surface (52) on which a sheet is stacked; 
 	a sheet detecting portion (including 109) provided in said stacking portion and configured to detect presence or absence of the sheet stacked on said stacking surface, wherein said sheet detecting portion includes a movable member (109) which is provided so as to project from said stacking surface upward in a vertical direction and which is movable in contact with the sheet when the sheet is stacked on said stacking surface, and includes a detecting portion (see paragraphs 0060 and 0078) configured to detect an end of said movable member; 
 	a first feeding roller (503) movable between a separated position where said first feeding roller is separated upward with respect to the vertical direction from the sheet staked on said stacking surface and a feeding position where said first feeding roller moves from the separated position downward in the vertical direction and contacts and feeds the sheet stacked on said stacking portion (see at least Figures 3, 5B, and 5E); 
 	a second feeding roller (504) provided on a side downstream of said first feeding roller with respect to a sheet feeding direction and configured to feed the sheet; and 
 	a separating member (505) press-contacting a surface of said second feeding roller and configured to separate sheets, fed by said first feeding roller, one by one, 
 	wherein when said first feeding roller is in the feeding position, with respect to a widthwise direction of the sheet perpendicular to the sheet feeding direction, a contact position where said movable member contacts the sheet is in a region in which said first feeding roller contacts the sheet, as viewed in the sheet feeding direction (see Figure 2).
	Regarding claim 2, Sata disclosed with respect to the feeding direction, the contact position is between another contact position where said first feeding contacts the sheet and a nip formed by said second feeding roller and said separating member (see at least Figures 2 and 3).  
 	Regarding claim 3, when said first feeding roller is in the feeding position, said first feeding roller and said movable member are in non-contact with each other (see at least Figures 2, 3, and 5B noting that any fed sheet would also block contact).  
 	Regarding claim 4, Sata disclosed when the sheet is stacked on said stacking surface, said first feeding roller is kept at the separated position (Figure 5A).
	Regarding claim 6, Sata disclosed a leading end restricting member (506) configured to restrict a leading end of the sheet when the sheet is stacked on said stacking surface, wherein with respect to a widthwise direction of the sheet perpendicular to the sheet feeding direction, said leading end restricting member is positioned on a side closer to a side end of the sheet than said first feeding roller and said movable member are (Figure 2).
 	Regarding claim 7, Sata disclosed a sheet reading apparatus comprising: a sheet feeding device described above with regard to claim 1; and a reading portion configured to read an image of the sheet fed by said sheet feeding device (paragraph 0082).  
 	Regarding claim 8, Sata disclosed an image forming apparatus comprising: a sheet reading apparatus described above with regard to to claim 7; and an image forming portion configured to form an image read by said sheet reading apparatus (see at least Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sata in view of Lee et al. US 9,602,689 (“Lee”).
Sata disclosed the limitations of claim 1 as listed above but did not detail the shaft portion of the movable member.  Lee teaches a movable member (731) includes a shaft portion (734) extending along the sheet feeding direction (compare at least Figures 3, 5B, 8, and 9), and wherein in a cross-section with respect to a widthwise direction of the sheet perpendicular to the sheet feeding direction, said movable member rotates about said shaft portion (Figures 5A and 5B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Lee within Sata to reliably detect when a sheet is present at a designated location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653